DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-17) in the reply filed on 07 April 2022 is acknowledged.  The traversal is on the ground(s) that it would not be burdensome to examine all claims.  This is not found persuasive because a serious burden can be shown if the inventions are claimed require a different field of search. For example, laser welding is not positively required in claims 18-20 and therefore require searching different classes/subclasses or electronic resources, or employing different search queries (see MPEP 808.02).
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 6 is objected to because of the following informalities:  there is a typographical error of ".  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  there is a typographical error of "subtrate".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JPS 58128236 A).
Regarding claim 1, Suzuki teaches a method of forming a cooling plate (Title), comprising:
	laser welding a plurality of weld lines (7, 10) to physically connect a first substrate (2) and a second substrate (3) wherein the plurality of weld lines (7, 10) forms an inflatable track (11) therebetween (Fig 1; Pg 2, Ln 30-31); and
	inflating the inflatable track (11) with an inflation fluid to form a cooling channel in the cooling plate (1) (Fig 4; Pg 3, Ln 13-18).
	Regarding claim 4, Suzuki further teaches the inflation fluid comprises at least one of a gas or a liquid (Pg 3, Ln 13-15).
Regarding claim 7, Suzuki further teaches the inflating comprises inflating a free-standing welded substrate (Fig 3; Pg 1, Ln 27-29).
Regarding claim 13, Suzuki further teaches at least one of the first substrate or the second substrate has a thickness of 0.05 to 10 millimeters (Pg 1, Ln 29-30).
Regarding claim 15, Suzuki further teaches the first substrate comprises a first raised portion and the second substrate comprises a second raised portion (Fig 4). 
Regarding claim 16, Suzuki teaches the first raised portion and the second raised portion are co-localized to form the cooling channel in at least an area of the cooling plate (Fig 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki.
Regarding claim 12, Suzuki teaches the method of claim 1 but does not explicitly teach the cooling channel has at least one of a channel width of 1 to 60 millimeters or a channel height of 1 to 6 millimeters.
Applicant has not disclosed that a channel width of 1 to 60 millimeters or a channel height of 1 to 6 millimeters solves any stated problem or is for any particular purposes. Moreover, it appears that the invention would perform equally well with the channel width or channel height at any dimension. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the channel width at 1 to 60 millimeters or channel height at 1 to 6 millimeters because the width and the height the channels do not appear to provide any unexpected results.
Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Blersch (DE 10 2017 202522 A1).
Note: US PG Publication 2019/0366877 A1 exists within the patent family of Blersch. This US PG pub document has been utilized as a convenient translation of Blersch. All references to pages, columns, lines and reference numerals cited below are in regards to the US PG pub document.
Regarding claim 2, Suzuki teaches the method of claim 1 as discussed above but does not explicitly disclose a laser guide layer.
Blersch teaches a method for forming a cooling plate comprising laser welding two metal sections (Title; Abstract) and further teaches stacking a first substrate (2b) and a second substrate (2a) in between a support layer (52) and a laser guide layer (54); wherein the laser guide layer (54) comprises an open track (56) forming a laser guide; and wherein the laser welding comprises laser welding along the laser guide (Fig 12; [0108]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Suzuki such that a first and second substrate is in between a support layer and a laser guide layer comprising an open track and wherein the laser welding comprises laser welding along the laser guide as taught by Blersch in order to advantageously avoid displacements in the plane and warpage of the substrates during welding (see Blersch, [0015], [0019]).
Regarding claim 3, Suzuki teaches the method of claim 1 as discussed above but does not explicitly disclose during the laser welding, applying a compressive force to the first substrate and the second substrate via the support layer and the laser guide layer.
Blersch further teaches during the laser welding, applying a compressive force to the first substrate (2b) and the second substrate (2a) via the support layer (52) and the laser guide layer (54) (Fig 12; [0015]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Suzuki such that during the laser welding, applying a compressive force to the first substrate and the second substrate via the support layer and the laser guide layer as taught by Blersch in order to advantageously avoid displacements in the plane and warpage of the substrates during welding (see Blersch, [0015], [0019]).
Regarding claim 14, Suzuki teaches the method of claim 1 as discussed above but does not explicitly disclose one of the first substrate or the second substrate comprises a raised portion and the other of the first substrate and second substrate is flat.
Blersch teaches one of the first substrate or the second substrate comprises a raised portion and the other of the first substrate and second substrate is flat.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Suzuki such that one of the first substrate or the second substrate comprises a raised portion and the other of the first substrate and second substrate is flat as taught by Blersch in order to better guide the flow and for stabilizing the substrates (see Blersch, [0029]).
Claims 5-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Bampton (US 4,820,355).
Regarding claim 5, Suzuki teaches the method of claim 1 as discussed above but does not explicitly disclose the inflation fluid temperature.
Bampton teaches a method of fabricating aluminum structures (Title; Abstract) and further teaches after partially bonding two substrates together, inflating the partially bonded sheets with an inflation fluid, wherein the inflation fluid has a temperature of 23 to 1,000ºC (Col 10, Ln 12-13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Suzuki such that the inflation fluid has a temperature of 23 to 1,000ºC as taught by Bampton to produce a fine grain structure which particularly facilitates a superplastic forming operation (see Bampton, Col 2, Ln 41-44).
Regarding claim 6, Suzuki teaches the method of claim 1 as discussed above but does not explicitly disclose the inflating occurs at an inflation pressure of 10 to 100 psi.
Bampton teaches the inflating occurs at an inflation pressure of 10 to 100 psi (Col 5, Ln 29-31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Suzuki such that the inflating occurs at a pressure of 10 to 100 psi as taught by Bampton in order to form the welded substrate to the desired shape and structure.
Regarding claim 8, Suzuki teaches the method of claim 1 as discussed above and further teaches the inflating comprises inflating the welded substrate in an inflation device (14) comprising a first platen and a second platen (13) located on either side of the welded substrate (Fig 3; Pg 3, Ln 10-12). 
Suzuki does not explicitly disclose wherein at least one of the first platen or the second platen comprises an inflation track corresponding to the inflatable track.
Bampton teaches inflating the welded substrate comprises a first platen and a second platen (38) located on either side of the welded substrate wherein at least one of the first platen or the second platen comprises an inflation track corresponding to the inflatable track (Fig 7; Col 8, Ln 19-22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Suzuki such that the first platen or the second platen comprises an inflation track corresponding to the inflatable track as taught by Bampton in order to form the welded substrate to the desired shape and structure (see Bampton, Col 8, Ln 19-22).
Regarding claim 9, Suzuki teaches the method of claim 1 as discussed above but does not explicitly disclose the inflating comprises utilizing an exhaust valve with constriction to provide a back pressure during the inflating.
Bampton teaches the inflating comprises utilizing an exhaust valve (30) with constriction to provide a back pressure during the inflating (Fig 3; Col 7, Ln 41-47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Suzuki such that the inflating comprises utilizing an exhaust valve with constriction to provide a back pressure during the inflating as taught by Bampton in order to form the welded substrate to the desired shape and structure.
Regarding claim 10, Suzuki teaches the method of claim 1 as discussed above but does not explicitly disclose at least one of the first substrate or the second substrate comprises at least one of aluminum, magnesium or steel.
Bampton teaches at least one of the first substrate or the second substrate comprises at least one of aluminum (Title; Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Suzuki such that at least one of the first substrate or the second substrate comprises at least one of aluminum in order to impart a desired strength or toughness to the welded substrate (see Bampton, Col 3, Ln 46-49).
Regarding claim 11, Suzuki teaches limitations of claim 10 as discussed above but does not explicitly disclose at least one of the first substrate or the second substrate comprises a plurality of recrystallized aluminum.
Bampton teaches at least one of the first substrate or the second substrate comprises a plurality of recrystallized aluminum (Col 5, Ln 10-13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Suzuki such that at least one of the first substrate or the second substrate comprises a plurality of recrystallized aluminum as taught by Bampton in order to impart a desired strength or toughness to the welded substrate (see Bampton, Col 3, Ln 46-49).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 15 above, and further in view of Li et al. (US 2018/0266738 A1) hereinafter Li.
Regarding claim 17, Suzuki teaches the method of claim 15 as discussed above but does not explicitly disclose the first raised portion and the second raised portion are not co-localized, forming separate cooling channels in at least an area of the cooling plate.
Li teaches a method of forming a cooling plate (Title; Abstract) and further teaches a first substrate comprising a first raised portion and a second substrate comprising a second raised portion that are not co-localized, forming separate cooling channels in at least an area of the cooling plate (Fig 3; [0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Suzuki such that the first substrate comprising a first raised portion and the second substrate comprising a second raised portion that are no co-localized, forming separate cooling channels in at least an area of the cooling plate as taught by Li to control the effectiveness of heat transfer through the welded substrate (see Li, [0004]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726              

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726